EXHIBIT 10.1

 

AMENDMENT NO. 8 TO BRIDGE LOAN AGREEMENT

 

AMENDMENT NO. 8 TO BRIDGE LOAN AGREEMENT (“Amendment”), dated March 15, 2011, is
made by and among Granite City Food & Brewery Ltd. (“Granite City”), and Granite
City Restaurant Operations, Inc. (“GCROI”) and Harmony Equity Income Fund,
L.L.C. and Harmony Equity Income Fund II, L.L.C. (collectively, the “Harmony
Funds”) each South Dakota limited liability companies.

 

RECITALS

 

A.                                    This Amendment amends the Bridge Loan
Agreement by and among the foregoing parties dated March 30, 2009 (as amended,
the “Agreement”), which provided for partially convertible debt financing and
pursuant to which Granite City issued two promissory notes to the Harmony Funds
in the original aggregate principal amount of $800,000 (collectively, the
“Notes”).  The Notes are 20% convertible into Granite City’s common stock at a
conversion price of $3.00 (as adjusted to reflect Granite City’s 6-for-1 reverse
stock split in early 2010).  Pursuant to the amendment dated December 16, 2009,
payment of principal and interest were restructured.  The principal amount
outstanding under the loans was payable as follows: (i) six installments of
$9,000 each are payable on January 1, 2010, and on the first day of each month
thereafter including June 1, 2010; (ii) the remaining principal amount
outstanding is payable in 12 equal monthly installments commencing on January 1,
2011 and on the first day of each month thereafter, with the final installment
of any unpaid principal due on December 1, 2011.  Accrued interest is payable
monthly in arrears commencing on February 1, 2011 and on the first day of each
month thereafter; with a final payment of any accrued and unpaid interest due on
December 1, 2011 with the final payment of principal. As of February 28, 2011,
the principal balance of the loan was $623,732.78 and accrued interest thereon
was $4,366.13.

 

B.                                    All capitalized terms used in this
Amendment and not otherwise defined shall have the meanings set forth in the
Agreement.

 

C.                                    Granite City has entered into a Stock
Purchase Agreement with Concept Development Partners, LLC (“CDP”) dated
February 8, 2011 (the “Stock Purchase Agreement”) and a Stock Repurchase
Agreement with DHW Leasing, L.L.C. (“DHW”), Dunham Capital Management, L.L.C.
(“DCM”), Donald A. Dunham, Jr. and Charles J. Hey dated February 8, 2011 (the
“Stock Repurchase Agreement”) that, subject to obtaining required shareholder
approval, would result in (1) Granite City’s issuance to CDP of $9.0 million of
newly issued convertible preferred stock, which will constitute a change in
control of Granite City, (2) availability of a new $10.0 million senior lending
facility to Granite City, (3) Granite City’s repurchase of 3,000,000 shares of
common stock currently held by DHW, and (4) other arrangements that would focus
on lowering the Borrowers’ restaurant occupancy costs (collectively, the
“Transactions.”)

 

D.                                    The parties hereto desire to amend the
Agreement as hereinafter set forth.

 

--------------------------------------------------------------------------------


 

E.                                     Approval by Granite City’s shareholders
of a material amendment to the Agreement is required by NASDAQ Listing
Rule 5635(c), which requires that a NASDAQ-listed company seek shareholder
approval when it establishes or materially amends an arrangement pursuant to
which stock may be acquired by directors, because Joel C. Longtin, Granite
City’s Chairman of the Board, is a five percent member of the McGowan Capital
Group and is an investor in one of the Harmony Funds.

 

For valuable consideration, the parties hereto agree as follows:

 

1.             Deferral of Payments.  All payments of principal and interest on
the Notes shall be deferred to the earlier of (i) June 30, 2011 or (ii) the
tenth business day after the closing date of the Stock Purchase Agreement (the
“Payment Date”).  If the Transactions do not close on or before June 30, 2011,
or for any reason the shareholders of Granite City do not approve this
Amendment, Granite City shall, except to the extent the Notes have been
converted, pay all deferred payments on June 30, 2011, resume the monthly
payments described in Recital No. 1 and pay the remaining principal balance and
accrued interest thereon on December 1, 2011.

 

2.             Amendment to Conversion Provisions of Notes.

 

(i)            This Section 2 is subject to approval by Granite City’s
shareholders of this Amendment (the “Shareholder Approval”), and shall be
effective upon receipt of such approval.

 

(ii)           Subject to Shareholder Approval, the Notes shall be amended and
restated to provide that the Holder shall have the right to convert any or all
of the outstanding principal balance of the Notes, together with the accrued and
unpaid interest thereon, into shares of Common Stock of Granite City at a
conversion price equal per share to $3.00 (the “100% Conversion Right”).

 

(iii)          The 100% Conversion Right shall be effective from the date of
Shareholder Approval until December 1, 2011.

 

(iv)          On the Payment Date, Borrower shall pay off in full all or any
portion of the Notes not previously converted to Common Stock.  This agreement
serves as notice of prepayment on the Payment Date as required by Section 2.4 of
the Agreement.

 

(v)           The aggregate number of shares of common stock issuable upon
conversion of the Notes shall not exceed 215,656 shares, representing estimated
principal and interest on the Notes as of June 30, 2011.  If any additional
amounts shall be due on the Notes, such amounts shall be paid in cash.

 

3.             Notice.

 

(i)            Granite City shall provide the Administrative Agent written
notice of the Shareholder Approval within one business day after such approval.

 

(ii)           Granite City shall provide the Administrative Agent written
notice of the closing of the Stock Purchase Agreement within one business day
after such closing.

 

2

--------------------------------------------------------------------------------


 

(iii)          Granite City shall provide the Administrative Agent with five
business days prior written notice before making a payment, and shall specify
the Payment Date in that notice.

 

4.             Waiver.  The Lenders and Administrative Agent each agrees hereby
to waive the covenants in the Agreement insofar as they would prohibit the
Transactions, consent to the Transactions pursuant to the Stock Purchase
Agreement and Stock Repurchase Agreement, and waive any defaults caused by the
Transactions.  Specifically, but not by way of limitation, the Agreement
provides that the Borrowers will not incur certain liens (Section 6.1), create,
incur, assume or become liable on any Indebtedness (Section 6.3), make
restricted payments including dividends and repayments (Section 6.6), or engage
in transactions with affiliates (Section 6.7), and it provides that a Change in
Control (Section 7.1(k)) or a change in chief executive officer (Section 7.1(m))
is a default under the Agreement.  This waiver and consent is limited to the
Transactions, is conditioned on receipt of Shareholder Approval, and shall apply
only if the Transactions close on or before June 30, 2011.  The Administrative
Agent and Lenders are not waiving any other covenant or default of the
Borrowers.

 

5.             Amended and Restated Notes.  Each of the Notes shall be amended
to conform to Sections 1 and 2, unless converted or prepaid earlier pursuant to
the terms of each Note.

 

6.             No Effect on Remaining Provisions.  Except as provided herein,
the terms of the Agreement unaffected by the Amendment shall remain in full
force and effect.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
the date first above written.

 

BORROWERS:

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

 

Name: James G. Gilbertson

 

 

Its: Chief Financial Officer

 

 

 

Address for Notices:

 

5402 Parkdale Drive, Suite 101

 

Minneapolis, MN 55416

 

 

 

 

 

GRANITE CITY RESTAURANT OPERATIONS, INC.

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

 

Name: James G. Gilbertson

 

 

Its: Chief Financial Officer

 

 

 

Address for Notices:

 

5402 Parkdale Drive, Suite 101

 

Minneapolis, MN 55416

 

 

 

 

ADMINISTRATIVE AGENT:

HARMONY EQUITY INCOME FUND, L.L.C.

 

 

 

 

 

By:

/s/ Daniel K. Newell

 

Name: Daniel K. Newell

 

President

 

McGowan Capital Group, LLC

 

Managing Member of Harmony Equity Income Fund, L.L.C.

 

Address for Notices:

 

201 S. Phillips Avenue, Suite 100

 

Sioux Falls, SD 57104

 

4

--------------------------------------------------------------------------------


 

LENDERS:

HARMONY EQUITY INCOME FUND II, L.L.C.

 

 

 

 

 

By:

/s/ Daniel K. Newell

 

Name: Daniel K. Newell

 

President

 

McGowan Capital Group, LLC

 

Managing Member of Harmony Equity Income Fund II, L.L.C.

 

Address for Notices:

 

201 S. Phillips Avenue, Suite 100

 

Sioux Falls, SD 57104

 

 

 

 

 

HARMONY EQUITY INCOME FUND, L.L.C.

 

 

 

 

 

By:

/s/ Daniel K. Newell

 

Name: Daniel K. Newell

 

President

 

McGowan Capital Group, LLC

 

Managing Member of Harmony Equity Income Fund, L.L.C.

 

Address for Notices:

 

201 S. Phillips Avenue, Suite 100

 

Sioux Falls, SD 57104

 

5

--------------------------------------------------------------------------------